AO 2458 (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                   Page 1 of 1   1
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                v.                                              (For Offenses Comtnitted On or After Noven1ber 1, 1987)


                         Jose Guadalupe Rosado-Lazaro                           Case Number: 3:19-mj-21350

                                                                                Leila W Morgan
                                                                                Defendant's Attorney


REGISTRATION NO. 28362179
THE DEFENDANT:
 [:gj pleaded guilty to count( s) 1 of Complaint
                                             -------'-------------~----~-------
 0 was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                              Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                                                             ~------------------

 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                                v ~-------days
                                                                             /SJ  \5
  lZl Assessment: $10 WAIVED [:g] Fine: WAIVED
  [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesday, March 20, 2019
                                                                              Date of Imposition of Sentence

        . (        .. I
 Received        _,uvtjI- -··--{,        1   J~ "             FILED
               DUSM             /

                                                              MAR 2 0 2019
                                                   CLERK, U.S. DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
 Clerk's Office Copy                            BY                       DEPUTY                                      3:19-mj-21350
